Order and judgment (one paper), Supreme Court, New York County (Myriam J. Altman, J.), entered on or about July 11, 1988, and judgment of same court and Justice, entered July 20, 1988, which, inter alia, awarded plaintiff $50,381 in escalation charges on its first cause of action and $20,000 for attorneys’ fees on the third cause of action, unanimously modified, on the law and on the facts and in the exercise of discretion, to the extent of reducing the award of attorneys’ fees to $12,000 and, except as thus modified, affirmed, without costs or disbursements.
We find that the motion court correctly construed and applied the lease’s tax escalation clause, the interpretation of which presented a question of law only. Thus, summary judgment was properly granted. We believe, however, that the award of $20,000 pursuant to tenant’s obligation under the lease to pay the landlord’s reasonable attorneys’ fees is excessive to the extent indicated and modify accordingly. Concur— Sullivan, J. P., Asch, Rosenberger, Wallach and Rubin, JJ.